t c no united_states tax_court bruce l brosi petitioner v commissioner of internal revenue respondent docket no filed date on date r issued p a notice_of_deficiency for the taxable_year on date p mailed his petition to the court on date p filed his federal_income_tax return p’s tax withholdings for the taxable_year exceeded his tax_liability r moved for summary_judgment on the sole issue of whether p is entitled to a refund of overpaid taxes arguing that p did not claim the refund within the period of limitations provided in sec_6511 i r c p opposed the motion on the basis that the running of the period of limitations was suspended pursuant to sec_6511 i r c because he was under an alleged financial disability during the period at issue p’s alleged financial disability is based solely upon his alleged care-giving activities for his mother and his simultaneous employment as a commercial airline pilot held sec_6511 i r c provides for the suspension of the running of the periods of limitation with respect to an individual during any period when -- - such individual is financially disabled sec_6511 i r c provides that an individual is financially disabled if such individual is unable to manage his financial affairs by reason of a medically determinable physical or mental impairment of the individual which can be expected to result in death or which has lasted or can be expected to last fora continuous period of not less than months sec_6511 i r c requires that the physical or mental impairment be that of the individual taxpayer rather than another individual accepting p’s factual allegations as true for purposes of this pending motion sec_6511 i r c does not apply to suspend the running of the periods of limitation held further because p did not file his income_tax return prior to the notice_of_deficiency and did not pay his income taxes within years of the mailing of the notice_of_deficiency this court lacks jurisdiction to award a refund_or_credit see 516_us_235 bruce l brosi pro_se frank a falvo for respondent opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule the only issue in this case is whether petitioner’s claim_for_refund of an overpayment of his income_tax is barred by the applicable_period of limitations in opposition to respondent’s motion petitioner alleges facts that he argues would have suspended the running of the period of limitations ‘unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended - pursuant to sec_6511 application of sec_6511 is an issue of first impression background during petitioner was employed as an airline pilot for usair ine on or about date respondent issued a notice_of_deficiency to petitioner for the taxable_year ended date at the time respondent issued the notice_of_deficiency petitioner had not filed an income_tax return for that year on date petitioner mailed his petition to the court seeking redetermination of those amounts determined by respondent for on date petitioner filed his form_1040 u s individual_income_tax_return with respondent’s appeals_office on line of his return petitioner listed his gross_income as dollar_figure petitioner’s income_tax_liability for was dollar_figure during the taxable_year petitioner had federal_income_tax withholdings totaling dollar_figure petitioner’s income_tax withholdings for exceeded his tax_liability by dollar_figure at the time he filed his petition petitioner resided in moon township pennsylvania discussion in his motion for summary_judgment respondent contends that there are no genuine issues of material fact and that he is entitled to judgment as a matter of law according to q4e- respondent this court lacks jurisdiction to award a refund_or_credit of the overpayment because the period of limitations has expired petitioner opposes summary_judgment on the ground that there are alleged facts that will show that the running of the period of limitations was suspended by sec_6511 sec_6511 suspends the running of the periods of limitation for filing refund and credit claims in certain cases of financial disability petitioner bases his financial disability claim on his care-giving responsibilities to his mother and his simultaneous employment as an airline pilot for the reasons stated below we disagree with petitioner and hold that respondent is entitled to summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the - - moving party here respondent bears the burden of proving that there is no genuine issue of material fact and all factual inferences will be read in the light most favorable to petitioner the nonmoving party 85_tc_812 jacklin v commissioner t c however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 quoting fed r civ p e see 119_tc_157 115_tc_554 of course the nonmoving party need not produce evidence in a form admissible at trial in order to avoid summary_judgment celotex corp v catrett supra pincite sec_6512 grants this court limited jurisdiction to determine and award overpayments of tax to taxpayers however the amount of any refund which this court can award is restricted according to when the overpayment was made sec_6512 b specifically sec_6512 provides if the tax_court finds that there is no deficiency and further finds the taxpayer has made an overpayment of income_tax the tax_court shall have jurisdiction to determine the amount of such overpayment and such amount shall when the decision of the tax_court has become final be credited or refunded to the taxpayer provides sec_6512 limit on amount of credit or refund --no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid-- b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed although not elegant the statutory scheme is straightforward 516_us_235 a that matters for the proper application of sec_6512 b is that the ‘claim’ contemplated in that section be treated as the only mechanism for determining whether a taxpayer can recover a refund id pincite thus the statute defines the limitation relevant here by incorporating the look-back provisions found in sec_6511 and directs the tax_court to determine the applicable_period by inguiring into the timeliness of a hypothetical claim_for_refund filed ‘on the date of the mailing of the notice_of_deficiency ’ id pincite a taxpayer who sgenerally sec_6511 dictates the period in which a taxpayer must claim a refund_or_credit for overpaid taxes the taxpayer must file a claim_for_refund within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 and b see 516_us_235 - seeks a refund in the tax_court does not need to actually file a claim_for_refund with the irs the taxpayer need only show that the tax to be refunded was paid during the applicable look- back period id pincite sec_6511 limits the amount of tax to be refunded to two look-back periods if the claim is filed within years from the time the return was filed then the taxpayer is entitled to a refund of the portion of the tax paid within the years immediately preceding the filing of the claim plus the period of any extensions of time for filing the return or if the claim is not filed within that 3-year period then the taxpayer is entitled to a refund of only that portion of the tax paid during the years immediately preceding the filing of the claim sec_6511 a and b see commissioner v lundy supra pincite the u s supreme court held that where the taxpayer does not file a return or claim_for_refund before the commissioner issues the notice_of_deficiency the 2-year look- back period applies measured from the date of the mailing of the notice_of_deficiency commissioner v lundy supra pincite in commissioner v lundy supra the taxpayers had income_tax withholdings greater than their liability for the taxable_year the lundys failed to file timely their return in september of the commissioner issued a notice_of_deficiency in december of the lundys filed their income_tax return and therein claimed a refund immediately thereafter the lundys filed a petition with this court the commissioner argued that this court lacked jurisdiction to award continued shortly after the supreme court decided commissioner v lundy supra congress amended sec_6512 this amendment essentially overturned lundy making the look--back period in such case sec_3 years see sec_6512 however this amendment has no application to petitioner’s tax_liability because congress made the amendment effective for taxable years that ended after date see taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1038 petitioner is deemed to have paid his taxes withheld during on date see sec_6513 the notice_of_deficiency was mailed on date before petitioner filed his return based upon the undisputed facts in this case petitioner is not entitled to a refund of his overpaid income_tax unless the running of the period of limitations in sec_6511 was suspended sec_6511 provides equitable relief for taxpayers continued a refund to the lundys the supreme court agreed with the commissioner and denied the lundys’ refund claim holding that if the taxpayer has not filed a return or refund claim by the time the notice_of_deficiency is mailed and the notice is mailed more than years after the date on which the taxes were paid the look-back period i sec_2 years and we lack jurisdiction to award a refund even if the amendment were applicable it would not benefit petitioner since the deficiency_notice was issued more than years after the due_date of the return sec_6511 was added to the code by the internal revenue continued --- - seeking a refund_or_credit for overpaid taxes that provision provides sec_6511 running of periods of limitation suspended while taxpayer is unable to manage financial affairs due to disability -- in general --in the case of an individual the running of the periods specified in subsections a b and c shall be suspended during any period of such individual’s life that such individual is financially disabled financially disabled --- a in general --for purposes of paragraph an individual is financially disabled if such individual is unable to manage his financial affairs by reason of a medically determinable physical or mental impairment of the individual which can be expected to result in death or which has lasted or can be expected to last fora continuous period of not less than months an individual shall not be considered to have such an impairment unless proof of the existence thereof is furnished in such form continued service restructuring and reform act of rra publaw_105_206 112_stat_740 congress added sec_6511 to the code in response to the u s supreme court’s opinion in 519_us_347 where the court concluded that congress did not intend to allow equitable considerations to affect sec_6511's time limitations see staff of joint comm on taxation general explanation of tax legislation enacted in pincite j comm print 1998_4_cb_543 sec_6511 shall apply to periods of disability before on or after the date of the enactment of this act date but shall not apply to any claim for credit or refund which without regard to such amendment is barred by the operation of any law or rule_of law including res_judicata as of the date of the enactment of this act rra sec_3202 112_stat_741 -- - and manner as the secretary may require b exception where individual has guardian etc --an individual shall not be treated as financially disabled during any period that such individual’s spouse or any other person is authorized to act on behalf of such individual in financial matters a plain reading of sec_6511 demonstrates that the physical or mental impairment must be that of the taxpayer not of some third person see 489_us_235 the task of resolving the dispute over the meaning of a statute begins where all such inquiries must begin with the language of the statute itself in this case it is also where the inquiry should end for where as here the statute’s language is plain ‘the sole function of the courts is to enforce it according to its terms ’ in defining financially disabled sec_6511 h a refers to a medically determinable physical or mental impairment of the individual to whom the statute_of_limitations applies emphasis added to have any logical meaning the statute must equate the individual with the taxpayer claiming the benefits of sec_6511 furthermore congress clearly intended that the physical or mental impairment of the taxpayer be substantial first the impairment must be one that is expected to result in death or which has lasted or can be expected to last for a continuous period of not less than months sec_6511 h a secondly to claim these extraordinary benefits the taxpayer must present proof of a gualifying impairment in the form and manner specified by the secretary see sec_6511 a the secretary has established such form and manner in revproc_99_21 1999_1_cb_960 according to the revenue_procedure the taxpayer must provide a physician’s written_statement setting forth inter alia a description of the taxpayer’s physical or mental impairment the physician’s medical opinion that the taxpayer’s physical or mental impairment prevented him from managing his financial affairs the physician’s medical opinion that the impairment was or could be expected to result in death or lasted or could be expected to last for a continuous period of not less than months etc in this case petitioner does not contend that he suffered from the type of physical or mental impairment contemplated by sec_6511 instead petitioner explains that his failure to timely file a return or claim a refund is a result of his care-giving responsibilities provided to his mother and his contemporaneous employment as an airline pilot petitioner explains that he functioned as his maternal parent’s primary health care provider for some four years commencing in responsibilities included weekly round sic travel from pennsylvania to the parental homestead in illinois four days a week of virtually constant care-giving and during the remaining three days a week maintaining his employment as a pilot with us airways traveling at all times and remaining away from his domicile petitioner does not articulate any physical or mental impairment from which he suffered during any period at issue here instead petitioner contends that his care-giving responsibilities provided to another while simultaneously earning a living somehow afford him the extraordinary benefits of sec_6511 we disagree while we sympathize with petitioner regarding his mother’s condition and the demands of his employment those are the types of problems confronted by many taxpayers and are not the conditions contemplated in sec_6511 viewing the record in the light most favorable to petitioner he cannot sustain his claim to the benefits articulated in sec_6511 as the period of limitations articulated in sec_6511 is not suspended by virtue of sec_6511 we therefore lack jurisdiction to award petitioner a refund_or_credit see sec_6511 and sec_6512 commissioner v lundy u s pincite 519_us_347 accordingly we grant respondent’s motion for summary_judgment an appropriate order and decision will be entered
